Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-CV-02887-JLK-MEH


   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own behalf and on behalf of all others similarly situated,

                  Plaintiffs,

   v.

   THE GEO GROUP, INC.,

                  Defendant.


        RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL (ECF 181)


           Defendant The GEO Group, Inc. (“GEO”), through undersigned counsel, submits this

   opposition to Plaintiffs’ Motion to Compel (ECF 181). First, GEO does not oppose Plaintiffs’

   request for a second Rule 30(b)(6) deposition. GEO does dispute that Plaintiffs are entitled to a

   second 30(b)(6) of GEO as a matter of right, but GEO has agreed to allow a second deposition

   subject to ongoing conferral on reasonable restrictions and modifications to the topics identified

   in Plaintiffs’ Notice of 30(b)(6) deposition. Second, Plaintiff’s motion to compel unrestricted

   videography and photography for the site inspection is not necessary to prove their claims, and is



                                                    1
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 2 of 18




   unduly burdensome because unrestricted videography and photography compromises the safety

   and security of the Aurora ICE Processing Center (“APC”) and the public, and it compromises

   the privacy of the detainees and the staff at the APC. A recent escape of three detainees at the

   APC, one a suspect in a rape investigation, heightens this concern. In addition, in accordance

   with the Performance Based National Detention Standards (“PBNDS”), GEO does not have

   authority to grant Plaintiffs what they seek. ICE has informed GEO that it will not authorize

   videography or photography within the APC because it poses safety, security, and privacy

   concerns for the detainees and other personnel within the facility, and imposes an undue burden

   on GEO and ICE. GEO is contractually required to adhere to the PBNDS. In light of these

   concerns and the lack of relevance of the underlying video and photographs sought, this Court

   should deny Plaintiffs’ request for videography and photography during the site inspection.

   I.     Factual Background

          A.     Defendant Has Proposed a Resolution to Plaintiffs’ Demand for a Second
                 30(b)(6) Deposition.

          Subsequent to the filing of the instant motion, GEO contacted Plaintiffs with a specific

   proposal regarding Plaintiffs’ Third Notice of 30(b)(6) deposition. See Exhibit (“Ex.”) A (June

   19, 2019 Brown email to Plaintiffs’ Counsel). GEO offered to further confer with Plaintiffs

   regarding the topics to be included a 30(b)(6) notice. Id. In the correspondence, GEO offered to

   produce two witnesses covering a large majority of the topics listed in the 30(b)(6) notice. Id.

   Defendant proposed removal of topics that do not directly relate to the claims and defenses in

   this case or that require GEO to manufacture data, information or analysis that does not exist.

   Ex. B (Proposed Revisions attached to June 19, 2019 Brown email to Plaintiffs’ Counsel).



                                                   2
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 3 of 18




   Plaintiffs refused Defendant’s attempt to resolve the matter. Ex. A.

          Prior to the filing of this motion, the parties met and conferred on two occasions

   regarding whether a second 30(b)(6) notice was proper – on March 29, 2019 and April 26, 2019.

   See Declaration of Valerie Brown in Opposition to Motion to Compel (“Brown Decl.”) at ¶ 2.

   During those conferrals, Counsel for GEO asked Plaintiffs for a basis in the record whereby the

   parties agreed to a second Rule 30(b)(6) deposition. Brown Decl. at ¶ 3. Plaintiffs took the

   position that GEO’s agreement to a Rule 30(b)(6) deposition was not relevant and that Plaintiffs

   were entitled to a second Rule 30(b)(6) deposition as a matter of legal right pursuant to the

   Federal Rules. Brown Decl. at ¶ 4. GEO disagreed with Plaintiffs’ position on this legal issue.

   Brown Decl. at ¶ 5. Importantly, Plaintiffs did not refer to any notation in the record where GEO

   had agreed to a second 30(b)(6) deposition. Brown Decl. at ¶ 6.

          B.      GEO Cannot Agree to Videography and Photography During the Site
                  Inspection Because of Legitimate Security and Privacy Concerns.

          The dispute over Plaintiffs’ request for inspection pursuant to Fed. R. Civ. P. 34(a)(2) is

   limited to whether Plaintiffs can freely video-record and photograph throughout the APC.

   Requests to tour the APC and to use recording devices inside of the APC are governed by a

   number of policies related to GEO’s role as a contractor for ICE, including GEO’s operable

   contract for services with ICE which incorporates by reference the 2016 revisions to the 2011

   PBNDS. Declaration of Assistant Warden Dawn Ceja in Opposition to Motion to Compel

   (“Ceja Decl.”) at ¶ 4. With respect to tours, the PBNDS states:

          Visitors will abide by the policies and procedures of the facility being visited or
          toured. Visitors must obtain advance permission from the facility administrator
          and Field Office Director before taking photographs in or of any facility.
          Detainees have the right not to be photographed (still, movie or video), and not to


                                                   3
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 4 of 18




          have their voices recorded by the media…If the presence of video, film or audio
          equipment or related personnel poses a threat to the safety or security of the
          facility, its staff or its detainees, the Field Office Director may limit or prohibit
          such access. Prior to the tour, the Field Office Director shall explain the terms and
          guidelines of the tour to the visitors.

   Id. at p. 446. In accordance with its contractual obligations to ICE, GEO also has a policy

   prohibiting third party digital and video recordings of any kind unless the required notifications

   are made and approval is obtained. This policy does not restrict GEO’s operational security

   procedures. Ceja Decl. at ¶ 5; and Ex. D (GEO Recording Policy). Specific to video-recording,

   GEO has not allowed video recording to take place within the APC dating back 15 years. Ceja

   Decl. at ¶ 13.

          GEO and ICE have agreed to Plaintiffs’ requested site inspection and are providing the

   same access that would be allowed during a Congressional delegation tour of APC. GEO does

   not oppose Plaintiffs’ request for a site inspection; rather, GEO’s concerns rests solely on the

   unrestricted videography and photography demanded by Plaintiffs during the site inspection.

   GEO is concerned about the security and privacy risks posed by allowing unrestricted

   photography and videography during a site inspection of APC, a secure facility that houses

   detainees that are assigned varying risk classification levels as set forth in the PBNDS. Ceja

   Decl. at ¶ 3.     Allowing unrestricted videography and photography could create security

   vulnerabilities for APC, which would jeopardize the safety and security of the detainees and staff

   at APC. Ceja Decl. at ¶ 8. As stated in the PBNDS, if the presence of video, film or audio

   equipment poses a threat to the safety or security of the facility, its staff or its detainees, the ICE

   Field Office Director may limit or prohibit such access. Ex. C, at p. 446. ICE has prohibited

   ///


                                                     4
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 5 of 18




   Plaintiffs from taking photos or video, which GEO is contractually required to follow. See Ex. E

   (Letter from John E. Fabbricatore, Acting Denver Field Office Director dated June 20, 2019).

            These concerns are heightened at APC because of the recent rapid increase in the number

   of detainees housed at APC. In the past six months alone, the population at APC has increased

   by approximately 600 occupants.        Ex. E.    This has resulted in staffing concerns which

   necessitates additional, heightened security measures. Id. On June 17, 2019, three detainees

   escaped from APC, including one detainee who is currently a suspect in a rape case. Ex. E; and

   Ex. F (The Denver Channel News Article titled “Fort Carson rape suspect among 3 detainees

   who escaped from Aurora ICE Facility”).         This further reinforces the need for heightened

   security at APC, including the prohibition on videography and photography within the facility by

   guests. Ex. E. Photography and videography presents a significant risk to operational security,

   including risk of harm to detainees, facility staff, and the public, as it will allow viewers to

   potentially exploit any perceived weaknesses in operational security. Ceja Decl. at ¶ 8; and Ex.

   E. ICE has taken the position that the serious risk of harm to detainees, facility staff, and the

   general public outweighs any benefit of unrestricted photography and videography at the APC.

   Ex. E.

            In addition to the legitimate security concerns, the use of videography and photography

   also infringes the privacy rights of detainees, particularly those who have sensitive applications

   for benefits that are confidential pursuant to statutory provisions. See 8 U.S.C. § 1367. This

   provision prohibits disclosure of any information about a detainee who is the beneficiary of or

   has an application pending for such relief. Id. This provision applies to video and photographs

   that capture any images of a detainee who is the subject of such relief. Id. The detainees that


                                                   5
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 6 of 18




   will be impacted by Plaintiffs’ video-recording are not part of the certified class, as the class was

   certified through October 22, 2014. In addition, detainees at the APC have not consented to

   being photographed and/or video-recorded in this matter. Ceja Decl. at ¶ 18.

          The APC staff also has privacy interests implicated by Plaintiffs’ request to video-record

   and photograph throughout the facility. If the APC staff are publicly identified, they and their

   families face serious risk of harm. Ceja Decl. at ¶ 19; and Ex. E. Hostility towards ICE and, by

   extension, the APC staff is readily apparent from the protests and demonstrations that have

   occurred at the APC. Ex. E.

   II.    Argument

          A.      GEO has Agreed to a Second 30(b)(6) Deposition and GEO’s Proposed
                  Revisions to Plaintiffs’ 30(b)(6) Deposition Notice are Reasonable.

          Plaintiffs’ Motion to Compel a second 30(b)(6) deposition is mooted by GEO’s

   agreement to produce witnesses to testify on the topics set forth in the current 30(b)(6) Notice.

   While the parties disagree as to whether Plaintiffs are entitled to a second 30(b)(6) as of right

   under the Federal Rules without leave of court, the issue can be left for another day.

          The only issue remaining with respect to Plaintiffs’ Rule 30(b)(6) Notice is the scope of

   topics set forth in the Notice. Because Plaintiffs have indicated that they intend to continue to

   pursue the Court’s resolution of any issues relating to Plaintiffs’ Rule 30(b)(6) Notice, GEO has

   set forth the basis of its proposed revisions to Plaintiffs’ Rule 30(b)(6) Notice below. See Ex. B.

          GEO acknowledges that the current Rule 30(b)(6) does not expressly contemplate an

   iterative conferral process on deposition topics. However, that process is arguably required by

   the conferral requirements in Rule 37(a)(1) and Local Rule 7.1(a), as well as the obligation in



                                                    6
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 7 of 18




   Local Rule 30.1 to schedule depositions in a convenient and cost effective manner. Further, the

   Rules Advisory Committee has proposed an amendment to Rule 30(b)(6) that would expressly

   require this type of conferral. Ex. G (Excerpts from 2018 Proposed Amendments to the Federal

   Rules of Appellate, Bankruptcy, and Civil Procedure, and the Federal Rules of Evidence,

   Request for Comment) at pp. 31-38. The Committee explained, inter alia, that “[d]iscussion of

   the number and description of topics may avoid unnecessary burdens” and that “the discussion

   may be more productive if the serving party provides a draft of the proposed list of matters for

   examination, which may then be refined as the parties confer.” Id. The Committee further noted

   that process “will often be iterative” and “a single conference may not suffice.” Id. In sum,

   GEO’s process of redlining Plaintiffs’ 30(b)(6) Notice is consistent with the parties’ existing

   conferral obligations and the Rule Advisory Committee’s comments on best practices.

          The relevant period defined by the Notice extends beyond the class period. The class

   period in this case is from October 22, 2004 through October 22, 2014 for the Class Member

   claims pursuant to the Trafficking Victims Protection Act; and October 22, 2011 through

   October 22, 2014 for the Class Member unjust enrichment claim. See ECF No. 146 (Amended

   Stipulated Discovery and Scheduling Order) at p. 2. Thus, there is no basis for requiring GEO to

   provide testimony on the topics listed through present day. There are also a number of topics

   within the Notice that extend beyond the merits issues in this case or pose other concerns

   identified below, and GEO should not be required to provide testimony on those issues.

          Topic Number 2 requests testimony on “GEO’s policies and practices relating to

   discipline for Class Members’ violation of GEO’s rules or regulations during the relevant period

   …” ECF No. 181-10 (Plaintiffs’ Third Notice of Rule 30(b)(6) Deposition). Plaintiffs’ claims in


                                                  7
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 8 of 18




   the instant case relate to the application of the Housing Unit Sanitation Policy (“HUSP”) to Class

   Members and the Class Members’ participation in the Voluntary Work Program (“VWP”). See

   ECF No. 1 (Complaint). Plaintiffs’ request for testimony in Topic 2 is far broader than these

   subjects and extends to all rules and regulations regardless of whether those rules and regulations

   relate to the HUSP or the VWP. See ECF No. 181-10. GEO is agreeable to providing testimony

   on Topic 2 so long as it is limited to those rules and regulations that relate to the HUSP or to the

   VWP. GEO’s proposed tracked changes to Topic 2 reflect this position. Ex. B.

          Topic Number 3 requests testimony on “Class Members’ participation in the Voluntary

   Work Program (VWP) during the relevant period…” ECF No. 181-10. GEO proposed limiting

   this topic to the APC, as class member participation in the VWP at locations other than the APC

   is not relevant to the claims and defenses in this instant case because the class is limited to the

   APC. See Ex. B. GEO also proposed clarifying language in the subtopics of Topic 3 to make

   clear that GEO’s testimony regarding ICE’s policies would be specific to GEO’s interpretation

   and application of those policies because GEO cannot speak for ICE. Id. GEO’s other proposed

   changes within the subtopics enumerated in Topic 3 are clarifying in nature. Id.

          Topic Number 4 requests testimony on “[t]he costs and benefits to GEO of using detainee

   labor under the HUSP and VWP...” ECF No. 181-10. GEO proposed adding language to clarify

   that the testimony would be limited to the class period and to the APC. See Ex. B. Testimony

   outside of the class period concerning the costs and benefits to GEO of using detainee labor

   under the HUSP and VWP at other facilities is not relevant to the Class Members’ claims in this

   case. Within Topic 4, GEO proposed striking subtopics (e) through (h). Id. Subtopic (e)

   requests information regarding current staffing at the APC, which is not relevant to the Class


                                                    8
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 9 of 18




   Members’ claims in the instant case, particularly given the substantial recent increase in housing

   capacity at the APC, which would make any testimony regarding the current staffing levels

   irrelevant to their claims. ECF No. 181-10. Subtopics (f) and (g) request testimony that would

   require GEO to make assumptions and speculate about the costs associated with using GEO

   employees and contractors to perform the tasks performed by Class Members pursuant to the

   HUSP or the VWP. Id. For example, because of the speculative nature of this testimony, which

   would require GEO to make assumptions about factors including but not limited to facility

   occupancy, rates of pay, staffing requirements and contract negotiation outcomes, it is not an

   appropriate topic for a 30(b)(6) deposition and is better suited for expert testimony. Id. Finally,

   subtopic (h) is no longer appropriate for testimony as GEO has withdrawn affirmative defense

   number 20 on which the request for testimony is based. See ECF No. 178.

            B.    GEO’s Security and Privacy Interests Outweighs Plaintiffs’ Basis for
                  Unrestricted Videography and Photography of the APC.

            Under Rule 26, a party may obtain any non-privileged discovery provided that it is

   relevant to a party’s claim or defense and proportional to the needs of the case, “considering the

   importance of the issues at stake in the action, the amount in controversy, the parties’ relative

   access to relevant information, the parties’ resources, the importance of the discovery in

   resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

   likely benefit.” Fed. R. Civ. P. 26(b)(1). A party may also request entry onto “property

   possessed or controlled by the responding party” to inspect or photograph that property, provided

   that it meets the threshold relevance and proportionality standard in Rule 26(b). Fed. R. Civ. P.

   34(a).



                                                   9
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 10 of 18




          Because “entry upon a party’s premises may entail greater burdens and risks than mere

   production of documents, a greater inquiry into the necessity for inspection would seem

   warranted.” Voggenthaler v. Maryland Square, LLC, No. 2:08-CV-01618-RCJ, 2011 WL

   112115, at *8 (D. Nev. Jan. 13, 2011). Thus, “the degree to which the proposed inspection will

   aid in the search for truth must be balanced against the burdens and dangers created by the

   inspection.” Selvar v. W. Towboat Co., No. C12-349RSL, 2012 WL 5389135, at *2 (W.D.

   Wash. Nov. 2, 2012). Accordingly, courts have denied inspection requests when the premises

   are not at issue and less burdensome options are available. See, e.g., Belcher v. Bassett Furniture

   Indus., Inc., 588 F.2d 904, 909 (4th Cir. 1978) (reversing order requiring inspection in

   employment case because the information sought could be more easily obtained through other

   discovery methods); Selvar, 2012 WL 5389135, at *3 (granting protective order limiting scope

   of inspection based on safety risks); E.E.O.C. v. U.S. Bakery, No. CIV. 03-64-HA, 2004 WL

   1307915, at *3-4 (D. Or. Feb. 4, 2004) (rejecting inspection for employment discrimination

   claim and noting plaintiff did not need to view work conditions or obtain photos of premises to

   prove claims).

                    1.   Plaintiffs Have Not Established the Need for Videography and
                         Photography to Prove Their Claims.

          Plaintiffs claim that videography is necessary to prove their claims because they will be

   able to show that the duties that detainees are required to perform under the Housing Unit

   Sanitation Policy are broader than what is permissible under the PBNDS. See ECF No. 181

   (Plaintiffs’ Motion to Compel) at pp. 19-20. However, the detainees currently housed at the

   APC are not part of the certified class, which extends from October 22, 2004 through October



                                                   10
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 11 of 18




   22, 2014 for the TVPA claims, and October 22, 2011 through October 22, 2014 for the unjust

   enrichment claims. ECF No. 146 at p. 2. Video footage of the current detainees’ activities at

   APC is not relevant to whether those duties were or were not performed by class members during

   the class period. Similarly, the facility’s size, layout and population have changed significantly

   since 2014. Videotaping the layout and flow of APC, as argued by Plaintiff in their motion, does

   not prove whether or not those areas are representative or were cleaned by class members during

   the class period. In addition, with ICE’s permission, GEO has already provided pre-expansion

   renderings of the APC that set forth the composition of the housing units and the layout and flow

   of the facility generally, while not revealing sensitive information like the placement of closed

   circuit surveillance or staffing levels and positioning. See Ex. H (Facility Rendering produced

   by GEO, filed under seal). Plaintiffs have not articulated why such renderings fail to address

   their purported need for documentary evidence of the facility.

          Plaintiffs also claim that video footage of the segregation unit is necessary to prove that

   “labors or services were obtained by means of force; physical restraint; serious harm; or threats

   of force, physical restraint or serious harm” as part of their claim under the Trafficking Victims

   Protection Act. ECF No. 181 at pp. 19-20. However, video footage of the segregation unit,

   which would prove only that segregation units exist, does not prove that labor or services were

   obtained through means of force; physical restraint; serious harm; or through threats of force,

   physical restraint, or serious harm.

          The cases relied upon by Plaintiffs that address videography and photography during site

   inspections are distinguishable from the instant case. In Nourse v. City of Jefferson, Plaintiffs

   alleged Fourth Amendment violations related to strip searches at the jail. No. 17 Civ. 807, 2018


                                                  11
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 12 of 18




   WL 6444226 (N.D.N.Y. Dec. 10, 2018) (unpublished). Part of the relief requested by the

   plaintiffs was for the jail to hold detainees in custody for approximately four hours in the jail

   booking facility before conducting the strip searches, and the defendant contended that it lacked

   sufficient space to make such an accommodation. As such, the size and space of the booking

   facility was directly related to the claims and defenses in the case; whereas here, no similar

   argument can be made by Plaintiffs.         In addition, the request in Nourse dealt only with

   photographs and not with videography, and the portions of the facility the plaintiffs sought to

   photograph were far narrower than in the instant case. Id.

           In Dang ex. rel. Dang, v. Eslinger, the plaintiff–who was asserting a claim pursuant to 42

   U.S.C. § 1983 related to officer neglect–specifically articulated the need for video recordings of

   the mental health unit at the jail:

           A key issue in this case is the observation of [Plaintiff] while he was housed in D-
           Pod (mental health unit) and the medical unit. [Because] no surveillance video of
           [Plaintiff] has been produced,… it is imperative that Plaintiff and his experts have
           an opportunity to view the layout of the “pods” [Plaintiff] was placed in to
           evaluate the extent and ability that correctional officers could observe
           [Plaintiff]…

   No. 14 Civ. 37, 2015 WL 13655675 at * 3 (M.D. Fla. Jan. 20, 2015) (unpublished) (Smith, Mag.

   J.). Based on this explanation of the need for recording, which is closely tied to the underlying

   claims and defenses of the case, the court found that the needs of the discovery were substantial

   and necessary to proving plaintiff’s claims. In the instant case, Plaintiffs have not articulated the

   same close nexus between the need for unrestricted videography throughout the APC and the

   claims they have asserted. The side of the balance representing Plaintiffs’ need for the discovery

   in the instant case does not weigh as heavily as in Dang. In this case, the use of video or



                                                    12
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 13 of 18




   photographs does not make it more or less likely that GEO violated the Trafficking Victims

   Protection Act or was unjustly enriched.

                  2.     GEO’s Privacy and Security Concerns Outweigh Plaintiffs’ Need for
                         Videography and Photography.

          GEO has an obligation to provide a secure and safe facility for the detainees it houses and

   for GEO’s staff. Ceja Decl. at ¶ 6. Allowing third-party videography and photography in a

   manner that is not controlled by ICE or GEO could expose or create potential security

   vulnerabilities at APC. Ceja Decl. at ¶ 7. It would show, among other things, placement of

   personnel throughout the building, the identity of the detention officers (which could

   compromise the officers’ safety and security off-site), and the mechanisms and locations for

   entry and egress from areas of the facility. Ceja Decl. at ¶ 9. The substantial increase in the

   detainee population at the APC, as well as the recent escape of three detainees from the APC

   further underscores GEO’s security concerns and the need for heightened security measures.

   During the meet and conferrals on this topic, Plaintiffs declined to agree to any constraints on

   their request to video-record and photograph the facility that could alleviate these concerns.

   Brown Decl. at ¶ 11. Plaintiffs also failed to provide any explanation as to why the facility

   rendering and floor plan were insufficient. Brown Decl. at ¶ 12.

          With respect to privacy issues, the use of videography and photography also infringes on

   the privacy rights of detainees, particularly those who have sensitive applications for benefits

   (for example, applications for asylum) that are confidential pursuant to statutory provisions. See

   8 U.S.C. § 1367. This provision prohibits disclosure of any information about a detainee who is

   the beneficiary of or has an application pending for such relief. Id. This provision applies to



                                                  13
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 14 of 18




   video and photographs that capture any images of a detainee who is the subject of such relief. Id.

           The detainees who will be impacted by Plaintiffs’ video-recording are not part of the

   certified class, as the class was certified through October 22, 2014. In addition, detainees at the

   APC have not consented to being photographed and/or video-recorded in this matter. Ceja Decl.

   at ¶ 18. It is not possible to separate those detainees with sensitive benefits applications during

   the tour without interfering with the daily operations of APC. Ceja Decl. at ¶ 16. Given the

   highly-sensitive nature of the benefits application process, it is not sufficient to simply blur the

   faces of detainees who are captured in the video, as Plaintiffs suggest. Ceja Decl. at ¶ 17.

   Moreover, it is reported that blurring or pixelating images is not a sufficient method to maintain

   privacy. See Ex. I (Quartz titled “Nothing Pixelated Will Stay Safe on the Internet.”); Ex. E.

   Given current technology, it is possible to reverse obfuscation of faces and images. Id.

          Finally, Plaintiffs’ reliance on a Yahoo news article as demonstrating widespread

   publication of photos depicting the APC to justify their video-recording and photography

   demands is misplaced. The Yahoo news article referenced by Plaintiffs does not contain any

   photographs of the interior of APC or of detainees housed at APC. ECF No. 181-10. The three

   interior photographs appearing in the article are from two other GEO-operated detention

   facilities located in California and Washington State, respectively. Plaintiffs do not describe the

   process by which these photographs were obtained by the photographers credited on the article.

   It is possible that the photographs were supplied to the photographers; and it is also possible that

   the photographs were taken during a media tour but required approval from GEO and ICE prior

   to their publication. The mere publication of these photos does not undermine GEO’s arguments

   with respect to ensuring the safety and privacy of the detainees and the security of APC, and it


                                                   14
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 15 of 18




   does not support Plaintiffs’ position that they are entitled to unrestricted videography and

   photography during a site inspection.

                   3.      ICE Approval is Required for the Site Inspection and Use of Recording
                           Devices During the Inspection.

           Even if GEO did not have legitimate concerns about the security and privacy risks that

   unrestricted videography and photography pose during a site inspection of the APC, GEO could

   not authorize use of videography or photography inside the facility without ICE’s approval. Ex.

   C. at pp. 446.       GEO is contractually bound by the terms of the PBNDS which require

   authorization from the Field Office Director for any photography (still, movie or video), and the

   Field Office Director assigned to the APC has denied GEO’s request on Plaintiffs’ behalf to

   video-record and take photographs inside the APC based on the reasons set forth in their

   correspondence to GEO. Ex. E. If GEO were to allow any photography or videography within

   the APC without the Field Officer Director approval, it would violate GEO’s contract with ICE.

    III.   CONCLUSION

           For the reasons set forth above, GEO respectfully requests that the Court deny Plaintiffs’

   motion to compel and all relief requested, including its request for fees and costs related to filing

   this motion, in its entirety.

           Dated this 20th day of June, 2019.

                                                 Respectfully submitted,

                                                 HOLLAND & KNIGHT LLP


                                                 By: s/ Carolyn P. Short
                                                 Carolyn P. Short




                                                    15
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 16 of 18




                                      Valerie E. Brown
                                      Patrick J. McCabe
                                      Stacy Blank
                                      Holland & Knight LLP
                                      2929 Arch Street, Suite 800
                                      Philadelphia, PA 19104
                                      Telephone: 215.252.9569
                                      Fax: 215.867.6070
                                      Email: Carolyn.Short@hklaw.com
                                      Email: Valerie.brown@hklaw.com
                                      Email: Patrick.Mccabe@hklaw.com
                                      Email: Stacy.Blank@hklaw.com


                                      Dana Eismeier
                                      Michael Ley
                                      BURNS FIGA & WILL
                                      6400 S. Fiddlers Green Circle, Suite 1000
                                      Greenwood Village, Colorado 80111
                                      Telephone: 303.796.2626
                                      Email: deismeier@bfwlaw.com
                                      Email: mley@bfwlaw.com

                                      Attorneys for Defendant The GEO Group, Inc.




                                        16
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 17 of 18




                                    CERTIFICATE OF SERVICE
          I hereby certify on this 20th day of June, 2019, a true and correct copy of the foregoing

   RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL was e-filed with

   the Court via CM/ECF system which will send notification of such filing via electronic

   transmission to the following:

          TOWARDS JUSTICE
          Alexander Hood, Esq.
          David Hollis Seligman, Esq.
          Juno E. Turner, Esq.
          1410 High Street, Suite 300
          Denver, CO 80218
          david@towardsjustice.org
          alex@towardsjustice.org
          juno@towardsjustice.org

          OUTTEN & GOLDEN LLP
          Rachel W. Dempsey, Esq.
          Adam Koshkin, Esq.
          One California Street, 12th Floor
          San Francisco, CA 94111
          rdempsey@outtengolden.com
          akoshkin@outtengolden.com

          OUTTEN & GOLDEN LLP
          P. David Lopez, Esq.
          601 Massachusetts Avenue, NW
          2nd Floor West Suite
          Washington, DC 20001
          pdl@outtengolden.com

          OUTTEN & GOLDEN, LLP
          Ossai Miazad, Esq.
          Michael J. Scimone
          685 Third Ave., 25th Floor
          New York, NY 10017
          om@outtengolden.com
          mscimone@outtengolden.com




                                                 17
Case 1:14-cv-02887-JLK-MEH Document 187 Filed 06/20/19 USDC Colorado Page 18 of 18




         MILSTEIN LAW OFFICE
         Brandt Milstein, Esq.
         1123 Spruce Street
         Boulder, CO 80302
         brandt@milsteinlawoffice.com

         KELMAN BUESCHER, P.C.
         Andrew Turner, Esq.
         600 Grant Street, Suite 825
         Denver, CO 80203
         aturner@laborlawdenver.com

         BURNS, FIGA & WILL, P.C.
         Dana L. Eismeier, Esq.
         Michael Y. Ley, Esq.
         6400 S. Fiddlers Green Circle, Suite 1000
         Greenwood Village, CO 80111
         deismeier@bfwlaw.com
         mley@bfwlaw.com

         R. ANDREW FREE LAW OFFICE
         Robert Andrew Free
         414 Union Street, Suite 900
         Nashville, TN 37209
         Andrew@ImmigrantCivilRights.com

         MEYER LAW OFFICE, P.C.
         Hans Meyer, Esq.
         901 W 10th Avenue, Suite 2A
         Denver, CO 80204
         hans@themeyerlawoffice.com

         Dated this 20th day of June, 2019.


                                                 s/ Carolyn P. Short
                                                 Carolyn P. Short




                                                18
